DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-4,7-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leth (US 2010/0062274) in view of Su et al (US 2019/0255824) 
	Leth discloses for claim 1: 1.    A method for using a paperboard article(abstract, packaged food, paper board substrate ¶¶2,41 coated with HDPE on both sides ¶41), the method comprising: microwave heating a paperboard article, wherein a food product is on a surface of said paperboard article during said microwave heating of said paperboard article, wherein the food product includes at least one of a food and a beverage (abstract, food /liquid tight)said paperboard article comprising:  paperboard substrate having a first major side and a second major side; and one or more high-density polyethylene layers on at least one of said first major side and said second major side of said paperboard substrate(abstract,¶41), wherein at least one high-density polyethylene layer has a melt index of greater than 4 g/10 min (190°C/2.16 kg). 
Leth teaches microwave heating in ¶43,57 for a packaging container for food in the abstract and ¶ 3,4. Fig 1-3. The packaging laminate comprising a core layer which, on both sides, has outer, liquid-tight coatings of plastic(abstract) which withstands heating in a retort without a need for first opening a food packaged container ¶1.  The plastic coating can be HDPE ¶¶29.41,45,51,claim 12. It has a core layer of paper or paperboard ¶41. Barrier properties are improved such as cracks and untightness.

Su teaches paper packages for food products with polyethylene used in packaging having the recited melt index and range (having a melt index in a range of about 0.50 g/10 min. to about 20 g/10 min ¶124,85 with improved ductility and lower initiation temperature, para 62,49,82,71,85,73-MI,74-HDPE,75,71 before or after microwave heating,¶64 tray of PE, tray of paper with liner).
The advantage is conventional use or preparation or crack resistance or drying or curing having improved ductility and lower initiation temperature.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to modify Leth by using HDPE having the recited melt index of greater than 4 g/10 min (190°C/2.16 kg) as taught by Su for crack resistance or drying or curing having improved ductility and lower initiation temperature.
Applicant’s publication ¶¶ 40,47,48,51 do not establish criticality and only a single example is provided at a density of ,95 and MI 12. The information of fig 17-22 are not relevant here and have not been argued.	
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. 

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. MPEP 2144.05.
“[T]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed 
References are to Leth unless otherwise indicated. 
2.    The method of Claim 1 wherein said paperboard substrate includes at least one of a coated natural kraft board, a solid bleached sulfate board, a solid unbleached sulfate board, a coated recycled board, a coated white lined chipboard, and a folding boxboard (abstract,¶ 4,5, known,41 WO 9702140).

3.    The method of Claim 1 wherein said paperboard substrate has a caliper thickness in a range of 7 points to 30 points boxboard (abstract,¶ 4,5, known,41 WO 9702140,Su ¶¶49-52).

4.    The method of Claim 1 wherein at least one high-density polyethylene layer has a density in a range of between 0.93 and 0.97 g/cm3(abstract,¶ 4,5, known,41 WO 9702140, Su melt index in a range of about 0.50 g/10 min. to about 20 g/10 min ¶124 with improved ductility and lower initiation temperature, para 62,49,82,71,85,73-MI,74-HDPE,75,71 before or after microwave heating,¶64 tray of PE, tray of paper with liner,Su ¶¶49-52).

7.    The method of Claim 1 wherein said paperboard article is in a configuration of a container (abstract).



9.    The paperboard container of Claim 8 wherein said paperboard substrate is disposed at an outermost surface of said second major side of said paperboard.(abstract,fig 1, 2, 3)

10.    The paperboard container of Claim 8 further comprising one or more high-density polyethylene layers on said second major side of said paperboard substrate(abstract, packaged food, paper board substrate ¶¶2,41 coated with HDPE on both sides ¶41).

11.    The paperboard container of Claim 8 further comprising a clay coating layer on said second major side of said paperboard substrate(Su ¶63 ink printed graphic layer 125).

12.    The paperboard container of Claim 11 further comprising one or more high-density polyethylene layers on said clay coating layer(abstract, packaged food, paper board substrate ¶¶2,41 coated with HDPE on both sides ¶41, Su ¶63 ink printed graphic layer 125 ).

13.    The paperboard container of Claim 8 wherein said paperboard substrate has a caliper thickness in a range of 7 points to 30 points(abstract,¶ 4,5, known,41 WO 9702140,Su ¶¶49-52).

14.    The paperboard container of Claim 8 wherein at least one high-density polyethylene layer has a density in a range of between 0.93 and 0.97 g/cm3(abstract,¶ 4,5, known,41 WO 9702140, Su melt index in a range of about 0.50 g/10 min. to about 20 g/10 min ¶124 with improved ductility and lower initiation temperature, para 62,49,82,71,85,73-MI,74-HDPE,75,71 before or after microwave heating,¶64 tray of PE, tray of paper with liner,Su ¶¶49-52 ).

15.    The paperboard container of Claim 8 wherein at least one high-density polyethylene layer has a melt index of greater than 0.3 g/10 min (190°C/2.16 kg). See the rejection of claim 1.

16.    The paperboard container of Claim 8 wherein said paperboard container is in a configuration of a cup or a bowl(abstract, Su fig 1,2,3).

17.    The paperboard container of Claim 8 wherein said paperboard container includes a food product contained in an internal volume of said paperboard container and a lid sealing said internal volume of said paperboard container(abstract, Su fig 1,2,3,28,29).

18.    The paperboard container of Claim 17 wherein indicia on an exterior of said paperboard container or on a packaging material attached to said paperboard container includes instructions for heating said food product by way of microwave radiation(abstract, packaged food, paper board substrate ¶¶2,41 coated with HDPE on both sides ¶41, Su ¶63 ink printed graphic layer 125).



20.    The paperboard of Claim 19 wherein said paperboard substrate has a caliper thickness in a range of 7 points to 30 points(abstract,¶ 4,5, known,41 WO 9702140,Su ¶¶49-52).

21.    The paperboard of Claim 19 wherein at least one high-density polyethylene layer has a density in a range of between 0.93 and 0.97 g/cm3(abstract,¶ 4,5, known,41 WO 9702140, Su melt index in a range of about 0.50 g/10 min. to about 20 g/10 min ¶124 with improved ductility and lower initiation temperature, para 62,49,82,71,85,73-MI,74-HDPE,75,71 before or after microwave heating,64 tray of PE, tray of paper with liner,Su ¶¶49-52,85).


23. (New) The paperboard of Claim 19 wherein at least one high-density polyethylene layer has a melt index of greater than 8 g/10 min (190°C/2.16 kg)( See the rejection of claim 1, Su p¶ 85).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wade (WO 2015009518 supplied by applicant) discloses a method for manufacturing a container comprising the steps of: providing a container blank and a film material; shaping said container blank into a container structure, said container structure comprising an internal side and an external side; and drawing a vacuum through said container structure to urge said film material onto said internal side. 
According to paragraph [0036] HDPE may be used as the first coating layer.
Swoboda discloses also a paper board having a first major side which is coated with a HDPE coating (see Swoboda claims 1-148; fig.15). It is further disclosed that the coating may be applied using microwaves (see claim 147, fig.28,29). Swoboda teaches use of microwave radiation for such food products or during preparation thereof to be conventional in para 10, 28,29,10,50,157,158-microwave,abstract-food,205 HDPE,208 HDPE applied to a side,209 microwave, low melting pt.
Yan (US 2012/0104078) discloses a hermetically sealed paperboard container, including:
(a) a container body component being formed from a blank and including an upper end and a lower end 
and, the blank comprising:

(c) a first sealant layer on the first side of the paperboard, e.g. HDPE,
(d) a barrier layer on the second side of the paperboard, and
(e) a second sealant layer applied over the barrier layer,
(i) the blank having a first and a second longitudinal ends, the first end being skived to a 
predetermined thickness for a predetermined width, the skived portion being folded over onto the 
blank to form a folded first longitudinal end, the body component being further characterized by an overlapped seam with the folded first longitudinal end of the blank inside the second longitudinal end;
(ii) a bottom component sealed to the lower end of the body component; and
(iii) a lid component  hermetically  sealed to the upper end of the body component (see claims 1-7; paragraph [0025].
To use a clay containing coating layer on the second side of the substrate to improve the printing 
properties is already known from Bhardwaj et al (US 2018/0257349) (see paragraph [0066+0067], claims 1-50). 
McCarthy teaches improved microwavable article crack resistance in the abstract, use of clay in para 152, MI .3-4 in para 89, claims 23,24, use of HDPE in para 325,337,claims 25,26,339 used in food container,88 paperboard,169.
 	Dyer teaches microwave to dry or cure in para 106, paper article in para 97, MI .5-800 in para 48 and HDPE in para 45,108 microwave heating,301 packages.
Cochran teaches microwave preparation in para 11, HDPE and MI .3-4 in para 13 and HDPE in para 14,fig 14-17.

See also WO 2008003025, supplied by applicant; Teroda et al (US 2004/0105941).
Prosecution may be subject to a restriction.
Response to Arguments
Applicant's arguments 2/2/2022 have been fully considered but they are not persuasive.
Leth teaches HDPE on both sides of a paper or paperboard core for use in a microwave to package food. Su teaches the melt index range for HDPE.
Applicant’s publication ¶¶ 40,47,48,51 do not establish criticality and only a single example is provided at a density of ,95 and MI 12. The information of fig 17-22 are not relevant here and have not been argued.	
“[T]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The 
“[T]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). MPEP 2144.05 II. 
Yang teaches known thickness in ¶ 18 and density in ¶ 5 while Swoboda in ¶ 121.
Again the amendments are drawn to a method for making a paperboard article, wherein a food product is on a surface of said paperboard article during said microwave heating of said paperboard article, wherein the food product includes at least one of a food and a beverage or container and paperboard suitable for use in microwave heating a food product thereon, the paperboard container. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, conventional use or preparation or crack resistance or drying or curing having improved ductility and lower initiation temperature provide motivation.
Leth relates to packaging laminate for a retortable packaging container for a food in which the packed food may be stored and, after storage, be heated by microwaves without the packaging container first needing to be opened. Su relates to a package configured to be subjected to microwaves from a microwave oven. The combination of references suggest combination as they relate to the same filed of endeavor at least. The remarks on pages 2,3,4 are not understood. Breadth of the claims alone dispute remarks. ¶¶40,47,51 of Applicant’s publication exemplify this by encompassing multiple layers of similar and dissimilar layers and materials. 
Applicant argues the Su and Left references based upon amendment of independent claim 1. Left teaches HDPE on both sides of a substrate to be known for use in microwave heating. Su teaches the melt index range for a sealant layer for microwave cooking. It can release steam as shown in fig 23-25 element 216 or slits. The material of combined PP and HDPE is surprisingly flexible with base PP resins: ¶¶ 74,75,86,92,90,91,114,115. The phrase "consisting of" in claim 19 is limited by broad open-ended phrases "one or more"; "one or both"; "optionally"; "at least one" and "greater than". So the transitional phases is not restricted.
Applicant’s arguments are not understood from the prior response. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Again Applicant's remarks are not understood. Swoboda '724 teaches HDPE and Su teaches the melt index. Swoboda 2007/0215678 now 7955670 teaches the same for cups ¶¶ 103,102,100,34,74,87,141, 164,151,154,157, 101--citations to the patent text in East. ¶ 101 is c 22 l 15-30. See also fig 31 with HDPE as an inner coating. Use in microwaves is taught in ¶ 103. See also Perks ¶4,3,10,12,13; Owensby and Mehta. The claims appear an optimization and the melt index a result effective variable. Other cited art use the combination recited. The melt index has a broad range which itself suggests the comment. The specification has experimentation but that has not been addressed. The claims would likely have to be narrowed to correspond to results. The art likely shows the same results and logic. No unexpected results are apparent here. Claim interpretation would suggest a use comprising microwave heating a paperboard article with food. The wherein clause is result oriented and the article a matter of choice in the art. Is the use by end user or manufacturer and how does heating occur or effected? The forgoing remarks 
The citations in the rejection to claim 1 have been amplified for applicant. Yang teaches consumer structure and packages and in claim 1 teaches paper board substrate.
Contrary to the remarks, Swoboda teaches HDPE in ¶ 205,209 applied to one side of a substrate and microwave is a heating method. The HDPE has a low melting point not unlike applicant. A microwave is taught in ¶ 158. The remarks on page 7 require reconsideration. 
Su has been applied and discloses the polyethylene have the recited melt index, range and uses with a teaching of improved ductility and lower initiation temperature. Su teaches a tray of PE, ¶ 64, tray paper liner in ¶ 68. See also McCarthy ¶ 339 used in food container, 88 paper board, 169, Dyer ¶ 108 microwave heating, 301 packages and Cochran fig 14-17. Leth teaches HDPE on both sides of a paper or paperboard food package for use in a microwave.
Applicant references the melt index recited in the claims but there has been no comparison with the references or disclosure of unexpected results. It is considered taught in the references.
Conclusion

Claims 1-4,7-23 is/are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763